DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claim 3, submitted April 8, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see pages 29 – 30 and the amended Specification, filed April 8, 2021, with respect to the objection of the Specification have been fully considered and are persuasive in view of the amendment.  The objection of the Specification has been withdrawn. 
Applicant’s arguments, see pages 26, filed April 8, 2021, with respect to the rejection of claims 3 and 4 under 35 USC 112(d) have been fully considered and are persuasive in view of the amendment to claim 3.  The rejection of claims 3 and 4 under 35 USC 112(d) has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Claim 1, line 1 delete [[The]] and insert –A--.
Claim 3, line 1 delete [[The]] and insert –A--.
Clam 3, Step (3), line 3 after “reacting” delete [[underultrasonication]] and insert –under ultrasonication--.
Claim 5, line 4 after “and then” delete [[puttinginto]] and insert –putting into--.

Allowable Subject Matter
Claims 1 ad 3 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record teaches or suggest a motivation for the 4-methyl-5-vinylthiazolyl polymerized spherical ionic liquid of claim 1.  Further, none of the prior art of record teaches or suggest a method for preparing or using the ionic liquid of claim 1.
CN 105461654 (CN’654) is the closes prior art. CN’654 discloses benzothiazole ionic liquid and a preparation method as well as application thereof. The preparation method of the benzothiazole ionic liquid comprises the steps of reacting benzothiazole and acid containing target anions, with equal molar weight, under a low temperature condition, and preparing corresponding benzothiazole salt ionic liquid, wherein the acid containing the target anions is one of sulfuric acid, phosphoric acid, perchloric acid and nitric acid. The benzothiazole ionic liquid can serve as a mild, special and efficient .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622